
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 312
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Broun of Georgia
			 (for himself, Mr. Kingston,
			 Mr. Westmoreland,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Scott of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Price of Georgia,
			 Mr. Barrow,
			 Mr. Bishop of Georgia, and
			 Mr. Marshall) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing Springfield Baptist Church as
		  the first African-American church established in the City of Greensboro,
		  Georgia, following the Emancipation Proclamation and, therefore, the oldest in
		  Greene County, on the occasion of its placement as a permanent marker by the
		  Georgia Historical Society.
	
	
		Whereas during the dark days of United States history when
			 the Nation embraced slavery, there were 56 African-American members listed in
			 the First Book of Conference at First Baptist Church in Greensboro, Georgia, in
			 1845, and those individuals were required to gain permission from their slave
			 owners in order to seek membership;
		Whereas in the midst of the Civil War, African-American
			 slaves residing in Greene County identified the importance of organizing
			 themselves for better worship and establishing a church for their mutual
			 encouragement and edification;
		Whereas, on January 27, 1864, Henry Porter, Frank Massey,
			 Umply Stocks, and Jack Terrell, all of whom were under the cruel institution of
			 slavery, pulled their resources together to purchase 1.25 acres of land on the
			 southern edge of Greensboro for $6.25;
		Whereas soon after, the aforementioned slaves purchased
			 the Old Georgia Depot Building, converting the former train depot into a place
			 of worship and named it Springfield Baptist Church;
		Whereas after the Civil War, freedmen developed a
			 community surrounding the church, identifying the neighborhood as “Canaan”, a
			 Biblical reference to the land which God promised to his chosen people, the
			 Israelites;
		Whereas throughout the years, many distinguished guests,
			 who were instrumental in advocating for civil rights, ministered at Springfield
			 Baptist Church, including Dr. Samuel H. Archer, Dr. Charles D. Hubert, and Dr.
			 Martin Luther King, Jr.;
		Whereas, on September 8, 1987, the U.S. Department of the
			 Interior National Park Service distinguished Springfield Baptist Church as a
			 sacred edifice “worthy of preservation” and, therefore, placed the church on
			 its National Register of Historic Places; and
		Whereas the strength and compassion of the generations of
			 families, who embraced Springfield Baptist as their church home, have
			 contributed to making Greene County a stronger and more attractive community in
			 which to live: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes Springfield Baptist Church as
			 the first African-American church established in the City of Greensboro,
			 Georgia, following the Emancipation Proclamation and, therefore, the oldest in
			 Greene County, on the occasion of its placement as a permanent marker by the
			 Georgia Historical Society; and
			(2)commends the
			 congregation of Springfield Baptist Church, including its many generations of
			 pastors, church leaders, and families, for serving as a source of
			 encouragement, inspiration, and pride for members of the community for more
			 than a century.
			
